DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

          BOARDWALK PROPERTIES MANAGEMENT, INC.,
            a foreign corporation doing business in Florida,
                               Appellant,

                                    v.

     EMERALD CLINTON, LLC, a Florida limited liability company,
                         Appellee.

                             No. 4D18-2490

                             [April 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. CACE 17-021162
(07).

  John H. Pelzer of Greenspoon Marder LLP, Fort Lauderdale, for
appellant.

   Stephen F. Rosenthal and Robert C. Josefsberg of Podhurst Orseck,
P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER, J., and METZGER, ELIZABETH A., Associate Judge,
concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.